DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.

Information Disclosure Statement
The references cited in the information disclosure statement (IDS) submitted on 08 October 2019, 25 February 2021, and 02 April 2021 have been considered by the examiner.

Drawings
The drawings filed on 08 October 2019 are accepted.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1-2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Taylor et al. (US 5,349,905), hereinafter Taylor.
With regard to Claim 1, Taylor discloses a print system (Fig. 2) comprising: 
a dryer (Fig. 2; dryer 26; Col. 3, Lines 20-25) to dry a sheet of paper (Fig. 2; dryer 26; Col. 3, Lines 20-25; Col. 4, Lines 5-35); 
a media feeder to feed the sheet of paper into the dryer (Fig. 2, drive motor 18; Col. 3, Lines 10-29); 
a controller to vary a speed of the media feeder (Col. 3, Line 66 to Col. 4, Line 45); 
(Col. 3, Lines 42-66); and 
a processor coupled to the controller and the communication interface (Fig. 2; Col. 3, Lines 53-55), 
wherein the processor is to determine a first density index for a first portion of the image and to determine a second density index for a second portion of the image (Col. 3, Lines 30-66), and 
wherein the processor is to adjust the speed of the media feeder via the controller based on the first density index and the second density index (Col. 3, Line 30 to Col. 4, Line 60).

With regard to Claim 2, Taylor further discloses wherein the first portion is a leading edge and the second portion is a trailing edge, the leading edge to enter the dryer prior to the trailing edge (Col. 3, Lines 30-41; each sheet travels through the printer at varying rates of speed depending upon the density of the printing in each area of the sheet; Col. 3, Line 42-65, speeds can be selected by density monitor on basis of values stored and appropriate timing for effecting speed changes according to the position of the recording medium on the transport).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to 

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Metcalfe et al. (US PGPub 2014/0022295 A1), hereinafter Metcalfe.
With regard to Claim 3, Taylor discloses densities on the pixel level for each line of the image, but does not explicitly disclose wherein the first density index and the second density index are determined via a weighted matrix, the weighted matrix having a plurality of cells.
The secondary reference of Metcalfe discloses determining density indexes via a weighted matrix, the weighted matrix having a plurality of cells (¶0025, 0042; Claims 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighted matrix of Metcalfe, with the print system of Taylor, in order to correct for image defects as taught by Metcalfe (¶0004).

With regard to Claim 4, Metcalfe further discloses wherein the processor is to determine a score for a cell from the plurality of cells (¶0025), the score based on an ink density (¶0025), wherein the score is used to determine the first density index (¶0025).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Yamamoto et al. (US PGPub 2011/0267396 A1), hereinafter Yamamoto.
With regard to Claim 5, Taylor does not explicitly disclose a duplexer to provide print on both sides of the sheet of paper, the duplexer to receive the sheet of paper from the dryer.
The secondary reference of Yamamoto discloses a duplexer to provide print on both sides of the sheet of paper (¶0035-0036; Fig. 1), the duplexer to receive the sheet of paper from the dryer (¶0036; Fig. 1; dryer 11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the duplexer of Yamamoto, with the print system of Taylor, in order to be capable of duplex printing on a first side and a second side of a sheet, as taught by Yamamoto (¶0008).

With regard to Claim 6, Yamamoto further discloses wherein the dryer reverses a direction of the sheet of paper after a first side is dried to direct the sheet of paper to the duplexer (Fig. 1; ¶0035-0036).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Yamamoto, and further in view of Metcalfe et al. (US PGPub 2014/0022295 A1), hereinafter Metcalfe.
With regard to Claim 7, Taylor does not explicitly disclose wherein the processor is to determine a correction factor for the first portion.
Metcalfe discloses wherein the processor is to determine a correction factor for the first portion (¶0048-0049; 0024-0025).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction factor of Metcalfe, with the combination of Taylor-Yamamoto, in order to correct for high or low perceptibility errors, as taught by Metcalfe (¶0048).

Claims 8 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Hickman et al. (US 7,014,295 B2), hereinafter Hickman.
With regard to Claim 8, Taylor discloses a non-transitory machine-readable storage medium encoded with instructions executable by a processor (Col. 3, Line 30 to Col. 4, Line 5), the non-transitory machine-readable storage medium comprising: instructions to receive data associated with an image to print on a sheet of paper (Col. 3, Lines 30-66); instructions to print the image on the sheet of paper via a print head (Col. 3, Line 30 to Col. 4, Line 5); instructions to determine a first density index associated with the first portion of the image (Col. 3, Lines 30-66); instructions to determine a second density index associated with the second portion of the image (Col. 3, Lines 30-66); and instructions to adjust a speed of a media feeder via a controller based on the first density index and the second density index (Col. 3, Line 30 to Col. 4, Line 60), wherein the media feeder feeds the sheet of paper into a dryer (Col. 3, Line 30 to Col. 4, Line 60; Fig. 2; dryer 26).
Taylor does not explicitly disclose a non-transitory machine-readable storage medium encoded with instructions executable by a processor to apply a mask to the image to separate the image into a first portion and a second portion, wherein the mask applies a correction factor.
Hickman disclose a non-transitory machine-readable storage medium encoded with instructions executable by a processor to apply a mask (Col. 1, Lines 24-30; Col. 2, Lines 5-46; Col. 6, Line 36 to Col. 7, Line 58) to the image to separate the image into a first portion and a second portion (Col. 1, Lines 24-30; Col. 2, Lines 5-46; Col. 6, Line 36 to Col. 7, Line 58), wherein the mask applies a correction factor (Col. 1, Lines 24-30; Col. 2, Lines 5-46; Col. 6, Line 36 to Col. 7, Line 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction factor of Hickman, with the instructions of Taylor, in order to minimize defects from printing, as taught by Hickman (Col. 1, Line 31-37).

With regard to Claim 12, Taylor discloses a method (Title) comprising: 
receiving data associated with an image to print on a sheet of paper (Col. 3, Line 30 to Col. 4, Line 5); 
spraying ink onto the sheet of paper to create the image (Col. 1, Lines 23-49); 
calculating a first density index associated with the first portion of the image (Col. 3, Lines 30-66); 
calculating a second density index associated with the second portion of the image (Col. 3, Lines 30-66); and 
adjusting a speed of a media feeder via a controller based on the first density index and the second density index (Col. 3, Line 30 to Col. 4, Line 60), wherein the media feeder feeds the sheet of paper into a dryer (Col. 3, Line 30 to Col. 4, Line 60; Fig. 2; dryer 26).
Taylor does not explicitly disclose applying a mask to the image, wherein the mask separates the image into a first portion and a second portion; calculating a first density index 
The secondary reference of Hickman discloses applying a mask to the image (Col. 1, Lines 24-30; Col. 2, Lines 5-46; Col. 6, Line 36 to Col. 7, Line 58), wherein the mask separates the image into a first portion and a second portion (Col. 1, Lines 24-30; Col. 2, Lines 5-46; Col. 6, Line 36 to Col. 7, Line 58); calculating a first density index associated with the first portion of the image via application of the mask (Col. 1, Lines 24-30; Col. 2, Lines 5-46; Col. 6, Line 36 to Col. 7, Line 58); calculating a second density index associated with the second portion of the image via application of the mask (Col. 1, Lines 24-30; Col. 2, Lines 5-46; Col. 6, Line 36 to Col. 7, Line 58).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the correction factor of Hickman, with the instructions of Taylor, in order to minimize defects from printing, as taught by Hickman (Col. 1, Line 31-37).

Claims 9-11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Taylor, in view of Hickman, and further in view of Metcalfe.
With regard to Claim 9, Taylor-Hickman do not explicitly disclose to determine the first density index and the second density index via a weighted matrix, the weighted matrix having a plurality of cells.
The tertiary reference of Metcalfe discloses to determine the first density index and the second density index via a weighted matrix, the weighted matrix having a plurality of cells (¶0025, 0042; Claims 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighted matrix of Metcalfe, with the Taylor-Hickman, in order to correct for image defects as taught by Metcalfe (¶0004).

With regard to Claim 10, Taylor-Hickman do not explicitly disclose to determine a score for a cell from the plurality of cells, the score based on an ink density and the weighted matrix, wherein the score is used to determine the first density index.
The tertiary reference of Metcalfe further discloses to determine a score for a cell from the plurality of cells (¶0025), the score based on an ink density and the weighted matrix, wherein the score is used to determine the first density index (¶0025).

With regard to Claim 11, Taylor-Hickman do not explicitly disclose to determine a correction factor for the first density index associated with the first portion.
The tertiary reference of Metcalfe discloses to determine a correction factor for the first density index associated with the first portion (¶0048-0049; 0024-0025).

With regard to Claim 13, Taylor-Hickman do not explicitly disclose wherein calculating the first density index and the second density index comprises using a weighted matrix, the weighted matrix having a plurality of cells.
The tertiary reference of Metcalfe discloses wherein calculating the first density index and the second density index comprises using a weighted matrix, the weighted matrix having a plurality of cells (¶0025, 0042; Claims 1-11).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the weighted matrix of Metcalfe, with the print system of Taylor, in order to correct for image defects as taught by Metcalfe (¶0004).

With regard to Claim 14, Taylor-Hickman do not explicitly disclose determining a score for a cell from the plurality of cells, the score based on an ink density and the weighted matrix, wherein the score is used to determine the first density index.
The tertiary reference of Metcalfe discloses determining a score for a cell from the plurality of cells, the score based on an ink density and the weighted matrix, wherein the score is used to determine the first density index (¶0025).

With regard to Claim 15, Taylor-Hickman do not explicitly disclose determining a correction factor for the first density index associated with the first portion.
The tertiary reference of Metcalfe discloses determining a correction factor for the first density index associated with the first portion (¶0048-0049; 0024-0025).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT A. RICHMOND whose telephone number is (313)446-6547.  The examiner can normally be reached on M-F 9-6:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/SCOTT A RICHMOND/Primary Examiner, Art Unit 2853